Citation Nr: 1547082	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-02 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease, lumbar spine L2-5, S1, claimed as a back injury to include arthritic changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to June 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran service connection for his claimed back condition because it was less likely than not incurred in service, and there was no current diagnosis of a back disability.  The denial was confirmed and continued in a June 2012 rating decision.  The Veteran filed a Notice of Disagreement in June 2012, and a Statement of the Case was issued in December 2013.  The Veteran submitted a VA Form 9 Appeal to the Board of Veterans' Appeals in January 2014, and the case was certified to the Board in July 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The following development is necessary in order to fully adjudicate the Veteran's claim.

The Veteran indicates in lay statements that he suffered an injury to the back during a refueling accident in 1951.  The Veteran's service treatment records to not indicate treatment for this issue; however, in an October 2015 Informal Hearing Presentation, the Veteran's representative suggested that morning reports from the Veteran's time in service would support his contention of this refueling accident.  The VA must make efforts to obtain relevant records pertaining to a claimant's active military, naval or air service that are held or maintained by a governmental entity.  38 C.F.R. § 3.159(c)(3) (2015).  These morning reports are potentially relevant to establishing a nexus between service and the Veteran's current condition; therefore, the VA must make attempts to obtain them.

Additionally, the Veteran has undergone an examination of his back as part of a separate claim for aid and attendance compensation; however, no examiner has rendered an etiology opinion regarding the origins of the Veteran's current back condition.  The Board remands in order to obtain an etiology opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a copy of the Veteran's complete service personnel records, including all records of his assignments, whether permanent or temporary duty, travel orders, pay stubs reflecting special pay status, travel vouchers, flight logs, and all temporary duty orders.  Additionally, obtain a copy of the morning reports during the Veteran's time in service.  If additional service personnel records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. After the above development is completed, the RO must provide the Veteran's claims file to the examiner who performed the Veteran's July 2013 Aid and Attendance VA examination or, if that examiner is unavailable, to an examiner who is qualified to give an opinion on the Veteran's degenerative disc disease, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease began during active service or is related to any incident of service, or, because arthritis is diagnosed, whether it began within one year of separation from active duty.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




